DETAILED ACTION
This Office Action corresponds to application 13/705,191 which was filed on 12/05/2012.  

Response to Amendment
In the reply filed 2/22/2021, claims 1, 5, 11, 15, and 21 were amended. No additional claims were cancelled or added.  Accordingly, claims 1-3, 5-13, and 15-22 are pending.

Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but are moot in view of new grounds of rejection.
The applicant argues that Kemp does not teach “detecting modifications to the pre-assigned structured data field from inside the social media channel based on an input given in the social media channel corresponding to the pre-assigned structured data field”, that the database records are pre-assigned to a collaboration group, and the modifications done to the database record are detected based on an input given in the feed corresponding to the pre-assigned structured data field.  The examiner respectfully disagrees.  Kemp teaches that users may be automatically assigned to follow certain fields based on the group they are a part of ([0248, 0252]), which is interpreted as pre-assigning data fields to a collaboration group.  Kemp also teaches posting to a social 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 5, 7, 9-13, 15, 17, and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kemp et al. (US2012/0102063), hereinafter Kemp in view of Spataro et al. (US2011/0252093), hereinafter Spataro.

Regarding claim 1:
Kemp teaches:    
A computer-implemented method for managing structured data fields (Kemp, ¶ [0123], figure 3), the computer-implemented method comprising:
Configuring a document creation application (Kemp, ¶ [0462], note data record and document creation) to run on a platform of a structured database management system (Kemp, ¶ [0060], note a data record may be structured data in a database) 
configuring an add-in in the document creation application to link the document creation application with the business management application (Kemp, [0039, 0060, 0153], figures 5 and 15-17; note the option for users to follow database records as they are created/updated, which is interpreted as linking the document creation application with the business management application);
integrating a social media channel in the business management application and accessible via the document creation application (Kemp, figure 3, ¶ [0122-0128, 0044], note user updates a record in the database which is detected and a tracking feed is updated as a result; note multiple users; note social network integration); 
pre-assigning a structured data field to a collaboration group defined within the social media channel (Kemp, [0048, 0052, 0060, 0248, 0252], note linking data fields to groups; note users are set to automatically follow fields based on their profile or what records they own or recently viewed, or other criteria the database system receives to determine which users are pre-assigned and automatically follow the database object);
detecting modifications to the pre-assigned structured data field from inside the social media channel based on an input given in the social media channel corresponding to the pre-assigned structured data field, (Kemp, figure 3, ¶ [0039, 0052-0053, 0123-0128, 0252, 0455], user updates a record in the database which is detected and a tracking feed is updated as a result; note users who follow the record are notified 
updating the structured data field of the document creation application based on the detected modifications to the pre-assigned structure data field (Kemp, figure 3, ¶ [0123-0128, 0455, 0456], note the user, who is part of the collaboration group since they are able to update the field, updates the field; figure 9a, item 920, multiple field change updates are shown; note updating the field based on the detected modifications);
sharing the modifications to the structured data field with the collaboration group within the social media channel, wherein the modifications to the structured data field are represented as structured data (Kemp, figure 3, items 350, 360, 370, the modifications are shown in the followers feeds, which is sharing the modifications with the collaboration group);
Kemp does not specifically teach:
a social media channel as a displayed view;
Spataro is in the same field of invention, systems and methods of collaboration;  
Spataro teaches:
A social media channel as a displayed view (Spataro, figures 3D-3G, figures 12A-12F, ¶ [00173])
detecting modifications to the pre-assigned structured data field from inside the social media channel based on an input given in the social media channel corresponding to the pre-assigned structured data field, (Spataro, claim 7, ¶ [0091-
sharing the modifications to the structured data field with the collaboration group within the social media channel, wherein the modifications to the structured data field are represented as structured data (Spataro, claim 7, ¶ [0091-0096, 0173-177], note whenever a change happens in the collaboration object the server notifies all the other clients, which means modifications are detected);
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the cited references to incorporate the teachings of Spataro because this would improve document collaboration (Spataro, ¶ [0010]).

Regarding claim 2:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein the structured data field comprises a smart field and a smart section (Kemp, figure 9a, figure 3, the structured data field is a/are record(s) in a database system. This interpretation is based on the applicant’s definition of a smart field and section being a cell or area including information and an area of cells including information, which records in a database are), 
the modifications to the structured data field results in an effect and outcome (Kemp, figure 3, modifications trigger an update to the field as well as other actions, such as notifying other users), 


Regarding claim 3:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein the document creation application comprises one or more of a word processing application, a spreadsheet creation application, a presentation creation application, a web format, an unstructured data file, a rich text format file, a portable document file, a document, and an electronic mail application (Kemp, ¶ [0136, the update notification could be sent as an e-mail to the follower, which means it comprises an electronic mail application).

Regarding claim 5:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein the structured data field is followed by the collaboration group (Kemp, ¶ [0048, 0052, 0248, 0252], users are set to automatically follow fields based on their profile or what records they own or recently viewed, or other criteria the database system receives to determine which users are pre-assigned and automatically follow the database object).

Regarding claim 7:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein the business management application comprises a business lifecycle management application that manages business processes (Kemp, figures 15-21, the trigger rule life cycle manages the trigger rules, conditions, and actions, which are business processes/rules).

Regarding claim 9:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein the structured database management system comprises a cloud-based structured database management system (Kemp, figure 1a-2b, ¶ [0093], the client machine may be located in the cloud).

Regarding claim 10:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein the social media channel is comprised in a social network external to the structured database management system (Kemp, ¶ [0044], the social network is accessible via the internet (e.g. twitter), which is external to the system).

claim 11 discloses substantially the same limitations as claim 1 respectively, except claim 11 is directed to a non-transitory computer-readable medium while claim 1 is directed to a method. Therefore claim 11 is rejected under the same rationale set forth for claim 1.

Regarding claim 12:
Kemp as modified shows a computer program product as disclosed above;
Kemp as modified further teaches:    
wherein the structured data field comprises a smart field and a smart section (Kemp, figure 9a, figure 3, the structured data field is a/are record(s) in a database system. This interpretation is based on the applicant’s definition of a smart field and section being a cell or area including information and an area of cells including information, which records in a database are), 
the modifications to the structured data field results in an effect and outcome (Kemp, figure 3, modifications trigger an update to the field as well as other actions, such as notifying other users), 
and a section of the content, other than the structured data field, is modified, resulting in a similar effect and outcome as the modifications to the structured data field (Kemp, ¶ [0131], figure 3, item 340, the feed tracked update is added to the feed).

Regarding claim 13:
Kemp as modified shows a computer program product as disclosed above;
Kemp as modified further teaches:    


claim 15 discloses substantially the same limitations as claim 5 respectively, except claim 15 is directed to a non-transitory computer-readable medium while claim 5 is directed to a method. Therefore claim 15 is rejected under the same rationale set forth for claim 5.

Regarding claim 17:
Kemp as modified shows a computer program product as disclosed above;
Kemp as modified further teaches:    
wherein the business management application comprises a business lifecycle management application that manages business processes (Kemp, figures 15-21, the trigger rule life cycle manages the trigger rules, conditions, and actions, which are business processes/rules).

Regarding claim 19:
Kemp as modified shows a computer program product as disclosed above;
Kemp as modified further teaches:    


Regarding claim 20:
Kemp as modified shows a computer program product as disclosed above;
Kemp as modified further teaches:    
wherein the social media channel is comprised in a social network external to the structured database management system (Kemp, ¶ [0044], the social network is accessible via the internet (e.g. twitter), which is external to the system).

claim 21 discloses substantially the same limitations as claim 1 respectively, except claim 21 is directed to a system with a non-transitory machine readable medium and instructions carried by the machine-readable medium and operable to cause a programmable processor to perform (Kemp, figures 1-3), while claim 1 is directed to a method. Therefore claim 21 is rejected under the same rationale set forth for claim 1.

Regarding claim 22:
Kemp as modified shows a system as disclosed above;
Kemp as modified further teaches:    
wherein the structured data field comprises a smart field and a smart section (Kemp, figure 9a, figure 3, the structured data field is a/are record(s) in a database system. This interpretation is based on the applicant’s definition of a smart field and 
the modifications to the structured data field results in an effect and outcome (Kemp, figure 3, modifications trigger an update to the field as well as other actions, such as notifying other users), 
and a section of the content, other than the structured data field, is modified, resulting in a similar effect and outcome as the modifications to the structured data field (Kemp, ¶ [0131], figure 3, item 340, the feed tracked update is added to the feed).

Claim Rejections - 35 USC § 103
Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kemp in view of Spataro and Redmon et al. (US2011/0314101), hereinafter Redmon.

Regarding claim 6:
Kemp as modified shows a method as disclosed above;
Kemp as modified further teaches:    
wherein controlling the document creation application comprises: initiating an approval process for the structured data field that is updated (Kemp, ¶ [0125], submission of approval to change a field controls the application);    
assigning 
and invoking change and control of the document creation application based on the change to one of the structured data field and the section of the content (Kemp, ¶ [0046, 0052], detecting specific strings in the update invoke additional change and control events, such as adding or removing followers and creating the database record.).
Kemp does not specifically show:
assigning regulatory controls to the document creation application until completion of the approval process;
Redmon is in the same field of invention, management of shared content; 
Redmon teaches: 
assigning regulatory controls to the document creation application until completion of the approval process (Redmon, ¶ [0007], figure 4, the content is not shared until after it is approved)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the approval process of the cited references to incorporate the teachings of Redmon because this would simplify and secure the managing the delivery of content (Redmon, ¶ [0005]).

Regarding claim 16:

Kemp as modified further teaches:    
wherein controlling the document creation application comprises: initiating an approval process for the structured data field that is updated (Kemp, ¶ [0125], submission of approval to change a field controls the application);    
assigning 
and invoking change and control of the document creation application based on the change to one of the structured data field and the section of the content (Kemp, ¶ [0046, 0052], detecting specific strings in the update invoke additional change and control events, such as adding or removing followers and creating the database record.).
Kemp does not specifically show:
assigning regulatory controls to the document creation application until completion of the approval process;
Redmon is in the same field of invention, management of shared content; 
Redmon teaches: 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the approval process of the cited references to incorporate the teachings of Redmon because this would simplify and secure the managing the delivery of content (Redmon, ¶ [0005]).

Claim Rejections - 35 USC § 103
Claims 8 and 18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kemp in view of Spataro and Butler (US2006/0053029).

Regarding claim 8:
Kemp as modified shows a method as disclosed above;
Kemp does not specifically show:                   
wherein the business management application comprises a contract creation and contract lifecycle management application.
Butler is in the same field of invention, enterprise management; 
Butler teaches: 
wherein the business management application comprises a contract creation and contract lifecycle management application (Butler, claim 8, ¶ [0017], managing the contract lifecycle).


Regarding claim 18:
Kemp as modified shows a computer program product as disclosed above;
Kemp does not specifically show:                   
wherein the business management application comprises a contract creation and contract lifecycle management application.
Butler is in the same field of invention, enterprise management; 
Butler teaches: 
wherein the business management application comprises a contract creation and contract lifecycle management application (Butler, claim 8, ¶ [0017], managing the contract lifecycle).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the business management of the cited references to incorporate the teachings of Butler because the addition of contract lifecycle management would reduce the costs and provide a “one-stop-shop” for product and service suppliers and enterprise personnel to collaborate over (Butler, ¶ [0017]). 

Conclusion
Brondmo et al. (US2012/0094721); Srivastava (US2012/0296965);
Zuber (US2010/0241971) teaches document management system with permissions levels for each member;
Agrawal et al. (US2012/0089610) teaches managing structured data in a business management feed;
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                                        5/21/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152